 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Company has interfered with, restrained,and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and has therebyengaged in, and is engaging in, unfair labor practices within the meaning ofSection 8(a) (1) of the Act.4.By renewing,continuing,and reaffirming the said contract containing un-lawful union-security provisions, with the intention that such provisions beenforced, Local 830 joined with the Respondent Company in creating conditionswhich would result in future discrimination,thereby attempting to causethe Respondent Company to discriminate against employees in violation ofSection 8 (a) (3) of the Act, thereby violating Section 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent Company has not violated Section 8 (a) (3) of the Act.7.Local 830 has not violated Section 8 (b) (1) (A) of the Act.8. `65', The Wholesale, Retail and Warehouse Workers' Union of New Yorkand New Jersey, has not violated the Act.[Recommended Order omitted from publication in this volume.]COLUMBIA PICTURES CORPORATION,ETAL .1andSOCIETY OF MOTIONPICTUREART DIRECTORS, PETITIONER.CaseNo. 01-RC-12521.May 15, 1951Decision and Order,Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Daniel J. Harrington,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed .2Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.2.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent employees in the classifications ofset designer, illustrator, sketch artist, assistants, and apprentices, andset model builder, assistants, and apprentices in the art departments'ColumbiaPicturesCorporation,Loews,Incorporated(Metro-Goldwyn-Mayer),Paramount Pictures Corporation,Republic Productions,Inc.,RKO Radio Pictures, Inc.,Twentieth Century Fox Film Corporation,Universal Pictures Company, Inc., and WarnerBrothers Pictures, Inc.'Exhibits consisting of a number of collective bargaining contracts between the Em-ployers and the International Alliance of Theatrical Stage Employees and Moving PictureOperators of the U. S. and Canada,AFL, hereinafter termed IATSE,were admitted inevidence at the hearing by the hearing officer over the objection of the latter organization.In the course of hearing,this decision of the hearing officer was appealed to the Board.At that time the Board denied the appeal on the ground it would decide the case on theentire recordAt the completion of the hearing,the appeal was renewed.The appealfrom the ruling of the hearing officer is herewith denied for reasons stated in paragraphnumbered 2 of the instant decision.94 NLRB No. 72. COLUMBIA PICTURES CORPORATION, ET AL.467,of the Employer's studios. IATSE contends that the Petitioner is,organized and dominated by supervisory personnel and is thus in-capable of representation of nonsupervisory employees in the requestedunit.The Employers take no position as to this issue.3The Petitioner was organized in 1937 as a union of employees inmotion picture studios classified as supervising art directors, artdirectors (also known as unit art directors), assistant art directors,and art directors in charge of drafting rooms (also known as headdraftsmen).The organization was then dormant until 1939 when itwas certified by the Board as representative of all supervising artdirectors, art directors, and follow-up men at the Employers' studios 4In August, of the same year, supervising art directors were restrictedto inactive membership and participation in the Union.As a result,the Petitioner's present active membership consists of employees in theclassificationsof art director, assistant art director, and headdraftsman.The Petitioner's membership and the employees sought in the instantpetition all work in the art departments of motion picture studioswhere their work is concerned with the conception, development, anddesign of stage settings including the preparation of sketches, models,and designs.'Studio art departments consist of employees in theclassifications ofsupervising art director, assistant supervising art di-rector, art directors, assistant art director, head draftsman, set de-signer, illustrator, sketch artists,andmodel builder.All but two ofthe Employers' art departments are under the over-all supervision ofa supervising art director who has unquestioned authority to hire, dis-charge, and perform other functions of supervision.-Head drafts-men are directly responsible for the work done by the drafting room,which consists of the employees in the unit requested by the Peti-tioner.Head draftsmen also have clear authority to hire, discharge,and discipline these employees.Art directors, who occupy a positionroughly comparable to that of an architect, are concerned with theconception and preparation of sets, sketches, and designs and models,used in the construction of sets. In the course of their work theycollaborate with and allegedly supervise the drafting room employeeswhom the Petitioner seeks to represent.Assistant art directors acta Local No. 1421,Screen Set Designers,Illustrators and Decorators,Brotherhood ofPainters, Decorators&Paperhangers of America,AFL, was also granted intervention atthe hearing but presented no evidence and took no position as to the issues therein.4 13 NLRB 898; 15 NLRB 247.A small number of members of the Petitioner work in the television industry. Thegreat majority,however, work either*at studies of the Employers or at independent studios.6The remaining two art departments are under the supervision of department headswho do not have the classification of supervising art director and act only in an adminis-trative capacity.At the studios of at least one of the Employers,the supervising artdirector has an assistant who assumes his duties and authority in his absence. 468DECISIONS OF NATION 1L LABOR RELATIONS BOARDas "leg men"for the art director and generally assist them in theirwork.The drafting room employees-sketch artists,illustrators,set de-signers, and set model builders,as well as their respective assistantsand apprentices, are all directly supervised by the head draftsman andwork in close coordination with the art director to whom the particularpicture is assigned.Illustrators and sketch artists, as the namesimply, make sketches of sets to be used in the production of a motionpicture.The layouts and working drawings for the constructionand erection of the sets are then produced by the set designers; whilemodel builders create models for use in the same process.The recordshows that the type, manner,and amount of direction of these em-ployees by the art director vary with the individuals and the particularproblems involved in each instance because of the unusual character ofthe work produced.An individual art director assigned the task ofdesigning sets and backgrounds for a motion picture first creates thebasic ideas for the setswhich theillustrator,set designer, and modelbuilder must then transform into sketches,drawings,and scale models.The resulting work relationship,of necessity,involves a close coordina-tion of the art director's ideas and the particular skills of the illustra-tor, set designer, or model builder.As the work progresses, the artdirector offers criticism,corrections,and instructions of various typesin order that the resulting sketch or set model will reflect his originalideas and the demands of the assignment.Assignments of draftingroom personnel to the art director are made by the head draftsmanand final approval of the work of these employees is given by thesupervising art director.Organization of the employees in the drafting room commencedat the instigation of various set designers,illustrators,and modelbuilders who approached the Petitioner as to the possibility of affilia-tion or membership.Several meetings followed which were attendedby art directors and by representatives of the various classificationsnamed in the petition.A committee from the various studios waselected which presented a petition for affiliation to the Petitioner.The record shows that some of the organizational work was carriedon during working hours in the studio art departments and that artdirectors,allegedly acting in their private capacity and not as officialrepresentatives of the Petitioner, assisted the employees in theaffiliation attempt.It is contended by IATSE that the Petitioner's membership is com-posed in part or in whole of supervisors-as definedin the Act ; thatsupervisors have been instrumental in the formation of, and at presentcontrol,the Petitioner;and that supervisors have materially partici-pated in the organization of the employees who are the subject of COLUMBIA PICTURES CORPORATION, ET AL.469this petition.It is therefore urged that the Petitioner is not com-petent, under long-standing Board policy, to serve as a bargainingrepresentative.'The Petitioner contests the assertions of supervisorycontrol and influence and further argues that, even if a substantialportion of its membership is regarded by the Board as supervisoryin character, it should not be disqualified as a possible representativeof these employees in view of the motion picture industry practice ofcommingling minor supervisors and employees in one union.Both parties agree that supervising art directors and head drafts-men are within the definition of supervisor found in Section 2 (11)of the amended Act. Of these individuals, only head draftsmen areactive members of the Petitioner."Accordingly, the issue of domina-tion of the Petitioner by supervisory personnel must be settled by adetermination of the status of the art directors who comprise the greatmajority of its membership .9The record shows that the art directorsat the Employers' studios do not have authority to hire, discharge,transfer, suspend, recall, promote, assign, reward, discipline, adjustgrievances, or effectively recommend such action 10The question re-4The policy of theBoard is notto directan election where the union seeking thecertification lacks the attributesof a bona fide labor organization and is therefore incapableof serving as a representative of employees.The principlewas early established that anorganization dominated by an employer was incapableof consideration as a bargainingrepresentative because of its inherent inabilityto bargain at arms length.InDouglasAircraft Company, Inc,53 NLRB 486,this principle was applied to find that a labororganization conceivedand organizedby a supervisoryemployee was ineligiblefor certifica-tion.The rule was held to cover a situation where the petitioningunion's showing ofinterest was securedthrough theassistance of a supervisor,Toledo Stamping and Manu-facturinq Company,55 NLRB 865,orwhere supervisory members of the organizationoutnumbered employees and controlledthe union'spoliciesand practices,Rochester andPittsburghCoal Company,56 NLRB 1760. The policy has been reiteratedin recentdecisionsof the Board.SeeAlaska Salmon Industry,Inc,78 NLRB185;AmericanDistrict Telegraph Company of Pennsylvania,89 NLRB 1635.See, however,CaliforniaPacking Company,59 NLRB 941;CharlottesvilleWoolenMills,59 NLRB 1160;ComfortSpring Corporation,61 NLRB 980;Merrimac Mills Company,63 NLRB 781;Allen B.Dumont Laboratories, Inc,88 NLRB 1296, wheremere membership,limited participation,or position of a supervisor in a labor organization was held not to destroy,per se,capacityto act as a bona fide representative.See also,StokelyFoods,Inc,81 NLRB 1103 , andAlaska Salmon Industiy, Inc,90 NLRB 168, where charges that the petitioners werenot bona fide representativesbecause ofsupervisory participation were found lacking inmerit with particularreference to the absenceof any chargeof domination under Section8 (a) (2) of the Act.8 The inactive status ofsupervising art directors was challenged at the hearing onthe groundthat theyare listed on the membership roster as active members and serveon certaincommittees.The listing involved, however,appears to be oneused for theassistance of members of the Petitioner seeking positions and for informational purposesonly.The onlysupervising art directors serving on committees are two individuals onthe "Awards Committee" who receiveand act on nominationsfor awards presented atan annual banquet.9 Althoughthe status of assistant art directors was also challenged inferentially byIATSD, the record supports the Petitioner's contentionthat theseemployees are merelyhelpers who have noneof the statutorycriteriaof supervisorypower.We do not passupon the question as to whetherthe inclusionof the smallnumber of head draftsmen inthe activemembershipof the Petitionerwould alone disqualify that organization.10 Some independent studios,not involvedin this case,do not employ supervising artdirectors.At these studies,art directors who are active members of the Petitionerexercise authority to hire and discharge. 470DECISIONS OP NATIONALLABOR RELATIONS BOARDmains as towhether their work involves the use of responsible directionof the employees in the proposed unit.The Petitioner contends thatthe art director has no responsible control over the talents of thedrafting room employees and cannot exert any such control becauseof the unique type of work involved.Although the exercise of in-dividual skills by the sketch artist or other drafting room employeesmay be outside the direct control of the art director as to certainaspects of technique, it seems clear from the relationship involvedthat the responsibility and authority for seeing that the ultimateproduct expresses the art director's thought, is with the latter.11Onthe entire record, the Board is persuaded, and finds, that the art di--rector has the power of responsible direction over subordinate em-ployees within the meaning of Section 2 (11) of the Act. Accordingly,the Board finds that art directors are supervisors as defined in the Act.The Board is of the further conclusion therefore that the PetitionerJs predominantly composed of supervisors and that these supervisorshave materially participated in the organization of the employeesconcerned herein.12The Petitioner, however, urges that considerationbe given to industry custom as to the commingling of supervisorsand employees in the same bargaining representative and contendsthat the motion picture industry has long adhered to such a pattern.The Board has carefully considered the contract exhibits 13 submittedby the Petitioner which allegedly substantiate the existence of sucha custom in this industry.While the Board does not consider these.exhibits as necessarily irrelevant to the question presented herein, itdoes not find that the contracts present persuasive evidence that thecustomary rule of disqualification of organizations dominated bysupervisors should be deviated from in the present case.Accordingly,as the Petitioner is predominantly composed of, organized, and con-trolled by supervisors as defined in Section 2 (11) of the amendedAct, the Board finds that the Petitioner is incapable of serving as thebargaining representative of the nonsupervisory drafting room em-ployees of the Employers and shall grant the motion of IATSE todismiss the petition.1 The Board notes. in this connection, that contracts between the Petitioner and theEmployers covering units of art directors, define the classification as one "deemed tomean an employee whodirectsthe preparation of and/or prepares sketches and designsof motion picture sets and/or backgrounds, andgenerally supervises the executionof suchdesigns and the decorating of said sets and/or backgrounds."[Emphasis added ]y In view of our finding as to the status of art directors,the only members of thePetitioner who remain as nonsupervisory are assistant art directors and a small numberof set designers who have membership in that organization33 These contracts are between the Association of Motion Picture Producers, Inc , on,the one hand,and affiliated Property Craftsmen,Local 44;Motion Picture Costumers,Local 705;Motion Picture Film Editors,Local 776;International Sound Technicians,Local 695; International Photographers, Local 659; Make-up Artists and Hair Stylists,Local 706,and Studio Electrical Technicians,Local 728, all, affiliated with IATSE, onthe other hand, respectively. A. SIEGEL & SONS, INC.471OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.CHAIRMAN HERzoG took no part in the consideration of the aboveDecision and Order.A. SIEGEL & SONS, INC.andLOCALINDUSTRIALUNION 80, CIO,PETITIONER.Case No. 4-RC-997.May 15, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before E. Don Wilson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.:3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.On February 2, 1950, the Employer and Local 80, Food, Tobacco,Agricultural and AlliedWorkers Union of America, CIO, herein-after called FTA Local 80, executed a collective bargaining contractwhich provided that it was to continue in force and effect untilDecember 31, 1950.On September 27, 1950, the parties entered intoa supplemental agreement which, among other things, extended theFebruary 2 contract to December 31, 1951. The Petitioner, who filedits petition on November 9, 1950, contends that the supplemental agree-ment prematurely extended the basic contract, and, therefore, that thecontract as extended cannot operate as a bar to this proceeding. TheEmployer takes no position with regard to the contract bar issue.As the petition was timely with respect to the contract's original expi-i At the hearings,the Petitioner moved that the request to interveneof Local 80, FTADivision of Distributive,Processing and Office workers of America,hereinafter calledthe Intervenor,be denied.The hearing officer allowed the Intervenor to participate inthe hearing but referred the Petitioner'smotion to the Board.The motion is denied forreasons set forth below.94 NLRB No. 78.